Motion granted; Abatement Order filed February 9, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00690-CR
                                ____________

                      THE STATE OF TEXAS, Appellant

                                        V.

                         ABEL DAN PEREZ, Appellee


                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 13-DCR-063550


                           ABATEMENT ORDER
      This appeal by the State follows the trial court’s order granting appellee’s
motion to suppress evidence, including statements made by appellee. On September
2, 2016, the State filed a motion in the trial court requesting the court to enter
findings of fact and conclusions of law regarding its order. No findings of fact or
conclusions of law were entered.
      On January 17, 2017, the State filed a motion in this court asking that we
direct the trial court to enter findings and conclusions. No response to the motion
has been filed.

      When the losing party on a motion to suppress requests findings of fact and
conclusions of law, the trial court is required to make them. State v. Cullen, 195
S.W.3d 696, 698–99 (Tex. Crim. App. 2006). Accordingly, the State’s motion is
GRANTED. The trial court is directed to reduce to writing its findings of fact and
conclusions of law on the suppression of evidence and have a supplemental clerk’s
record containing those findings filed with the clerk of this court on or before March
13, 2017.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.

                                   PER CURIAM